Citation Nr: 1612278	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, including combat in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VA RO that denied the benefits sought on appeal.  

The Veteran appealed this decision to the Board, and in October 2015, the Board denied the Veteran's claim for service connection for hypertension and remanded the Veteran's claim for service connection for a left knee disability.  The Veteran timely appealed the denial of his claim for service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's October 2015 decision to the extent it denied service connection for hypertension.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent evidence of record is at least in equipoise as to whether the Veteran's left knee osteoarthritis was a result of his active military service.






CONCLUSION OF LAW

Criteria for service connection for osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for a left knee disability.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Arthritis is a chronic disease, and service connection may thus be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).

If, as in this case, the Veteran was engaged in combat with the enemy, VA accepts as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  In the case of a combat Veteran, not only is the combat injury presumed, but, absent evidence to the contrary, so is any disability incurred during the combat.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

With regard to the presence of a current disability, the Veteran has been diagnosed with osteoarthritis of the left knee.  With regard to an in-service event or injury, the Veteran contends that he fell on his left side following a grenade explosion during the Vietnam War.  The Veteran's service separation document shows receipt of the Combat Action Ribbon and the Purple Heart Medal, the latter of which was received for wounds incurred as the result of a grenade explosion.  The second Hickson element, evidence of an in-service event, disease, or injury, is accordingly met.

The Veteran has reported, for example in his October 2007 claim and during a March 2013 fee-based examination, that he had experienced left knee pain since 1969 or 1970.  The Veteran has further reported, for example during his February 2016 examination, that these symptoms became "more troublesome" around 2007.  While the Board notes the contrary findings of a February 2016 examiner, the Board finds that the Veteran is both competent and credible to report knee pain both during and continuously since serving in combat in Vietnam.  As such, the Veteran's lay statements are sufficient proof of the occurrence of both the in-service trauma and the resulting in-service left knee disability.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); see also Reeves, 682 F.3d at 998.  Of note, medical evidence from the time of the Veteran's separation is not of record.  

As such, the Board cannot find that the weight of the competent evidence of record undermines the Veteran's reports of left knee pain during and since service.  Accordingly, service connection for osteoarthritis of the left knee disability is granted. 

In reaching this decision, the Board notes that a diagnosis of osteopenia of the left knee is not warranted, as the February 2016 VA examiner specifically explained why such a diagnosis was not supported, and why there was no reason to link such a diagnosis to the Veteran's military service.  




ORDER

Service connection for osteoarthritis of the left knee is granted.


REMAND

With respect to the Veteran's claim of entitlement to service connection for hypertension, the Court's January 2016 Joint Motion found that the Board's October 2015 decision did not adequately address whether the Veteran's hypertension disability could be related to his conceded in-service exposure to herbicides.  The Court noted that an opinion addressing the relationship, if any, between the Veteran's in-service exposure to herbicides and his hypertension had not been solicited.  Accordingly, on remand, the AOJ should obtain an opinion addressing the likely etiology of the Veteran's hypertension, including the likelihood whether the Veteran's hypertension is related to his active duty service. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion addressing whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's hypertension disability either began during or was otherwise caused by his  military service, including his exposure to herbicide agents.

In answering this question, the examiner should assume that the Veteran was exposed to herbicide agents during service.  The examiner should discuss the relevance to the Veteran's particular situation, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  The examiner should provide a rationale and basis for all opinions expressed.

2.  Then, readjudicate the Veteran's claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


